Citation Nr: 0024420	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-38 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 11, 1994 to 
November 9, 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, that denied the veteran's claim of service 
connection for a head injury.

In February 2000, a hearing was held in Washington, D.C., 
before C.W. Symanski, who is a member of the Board rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991).


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for residuals of a head injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records show that she 
experienced a number of syncopal episodes in service and in 
October 1994 she hit her head on a locker after passing out 
in physical training.  These records further reflect 
diagnoses of chronic headaches of unknown etiology and 
adjustment disorder.  Postservice evidence includes the 
veteran's hearing testimony as to experiencing continuing 
problems since service with headaches, a burning in the back 
or her head and black outs.  Postservice evidence also 
includes a January 1999 VA addendum examination report noting 
that electroencephalogram results in 1998 correlated with a 
seizure disorder and were consistent with a head injury, and 
that the veteran's multiple black-outs appeared to be related 
to her "pervious unclosed head injury".  

As the above-noted evidence shows the incurrence of a head 
injury in service, continuing neurological symptomatology 
since service, and a current seizure disability linked to a 
head injury, the veteran's claim of service connection for 
residuals of a head injury is plausible and is thus well 
grounded.  38 U.S.C.A. § 5107(a); Epps, supra; Caluza, supra.
ORDER

The claim of entitlement to service connection for residuals 
of a head injury is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a head injury is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Epps, 
supra.  

Such development requires that all relevant medical records 
be obtained, including records from Dr. Naso, a neurologist, 
who first saw the veteran in March 1999. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thereafter, the veteran 
should undergo a thorough and contemporaneous VA neurological 
examination.  This is important in light of a January 1999 VA 
examiner's addendum opinion that a mandatory VA evaluation by 
a neurologist was required for the veteran if one had not yet 
been conducted.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  The examination should take into account the records 
of prior medical treatment, so that the evaluation for 
residuals of a head injury will be a fully informed one.  
Green, supra; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of medical examination or 
treatment since service regarding her 
claimed disability for residuals of a 
head injury, including all dates of 
treatment with Dr. Naso.  These records 
should be obtained and associated with 
the claims file, following the procedures 
of 38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran to undergo a neurological 
examination in order to identify the 
presence and etiology of any residuals of 
a head injury, to include headaches and 
seizures.  The claims file and a copy of 
this Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review the 
veteran's medical history.  A notation to 
the effect that the claims file was 
reviewed should be included in the 
examination report.  Any diagnostic tests 
and procedures deemed appropriate should 
be performed.  All subjective complaints 
and objective findings should be reported 
in detail.  The examiner should include a 
list of all neurological disorders that 
the veteran currently has.  To the extent 
feasible, the examiner should provide a 
medical opinion as to the time of onset 
of each such disorder, including an 
opinion as to whether it is at least as 
likely as not that any such disorder is a 
result of the veteran's head injury in 
service when she hit her head on a 
locker.  The examiner should be asked to 
include the rationale for the opinion 
expressed. 

3.  Following completion of all requested 
development, the RO should review the 
evidence of record.  The RO should then 
readjudicate the claim of service 
connection for residuals of a head 
injury.  If the benefit sought remains 
denied, the RO should issue the veteran 
and her representative a Supplemental 
Statement of the Case which summarizes 
the additional evidence and discusses how 
such evidence relates to the issue 
involved, as well as lists and discusses 
all applicable laws, regulations, and 
legal precedent.  38 C.F.R. §§ 19.30, 
19.31 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals






 



